Exhibit 10.8

 



BIOCRYST PHARMACEUTICALS, INC.

 

STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Notice is hereby given that BioCryst Pharmaceuticals, Inc. (the “Company”) has
selected you to receive an award of restricted stock units with respect to the
Company’s Common Stock (such award referred to herein as the “RSUs” or “Award”)
as described below and granted pursuant to the BioCryst Pharmaceuticals, Inc.
Stock Incentive Plan (the “Plan”) and the accompanying Restricted Stock Unit
Agreement (the “Agreement”):

 

Name of Recipient:  _________________________________________

Number of shares with respect to

 

which RSUs awarded: _____________________________________

 

Grant Date: _______________________________________________

 

Vesting: 25% Per Year from Date of Grant

 

Recipient understands that the Award is granted subject to and in accordance
with the express terms and conditions of the Plan and agrees to be bound by and
conform to the terms and conditions of the Plan, the Plan Prospectus, this
Notice of Restricted Stock Unit Award, and the accompanying Agreement. Recipient
acknowledges that copies of the Plan, the Plan Prospectus, and the Agreement
have been made available to Recipient.

 

Nothing in this Notice of Restricted Stock Unit Award, the accompanying
Agreement, or the Plan shall confer upon the Recipient the right to continue in
the service or employment of the Company for any period of specific duration or
otherwise restrict in any way the rights of the Company or the Recipient, which
rights are hereby expressly reserved by each, to terminate Recipient’s service
or employment at any time for any reason whatsoever, with or without cause.

 

By my signature below, I hereby acknowledge receipt of the Award granted to me
on the Grant Date specified above and issued to me pursuant to the terms and
conditions of the Plan and the attached Agreement.

 



 



Agreed and Accepted:

BIOCRYST PHARMACEUTICALS, INC.

 

By: __________________________ By:___________________________________ Recipient
    Name:_________________________________ Address: ______________________    
Title:__________________________________
                  ______________________       Dated:________________________  



 



 

 

BIOCRYST PHARMACEUTICALS, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

WITNESSETH:

 

RECITALS

 

A. The Board of Directors of the Company (the “Board”) has adopted the Company’s
Stock Incentive Plan (the “Plan”) for the purpose of attracting and retaining
the services of selected key employees (including officers and directors),
non-employee Board members and consultants and other independent contractors who
contribute to the financial success of the Company or its parent or subsidiary
corporations.

 

B. Recipient is an individual who has rendered and is to render valuable
services to the Company or its parent or subsidiary corporations, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s grant of the Restricted Stock Unit
Award to Recipient.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

The terms and conditions of the Award of restricted stock units with respect to
Common Stock of the Company (the “RSUs”) made to the Recipient, as set forth in
the accompanying Notice of Restricted Stock Unit Award (the “Award Notice”), are
as follows:

 

1.                  Issuance of RSUs.

 

(a)                The RSUs are hereby granted and issued to the Recipient,
effective as of the Grant Date set forth in the accompanying Award Notice, in
consideration of the employment services rendered and to be rendered by the
Recipient to the Company in accordance with Article Three of the Plan. Each RSU
represents the right to receive one share of Common Stock, subject to the terms
and conditions hereof. This Award is made subject to and awarded upon the terms
and conditions set forth in this Agreement and the Plan.

 

(b)               As promptly as practicable following the vesting of the RSUs
pursuant to Section 2 (and in all events no later than March 15 of the year
following the year of vesting (unless earlier delivery is required by Section
409A of the Code or delivery is deferred pursuant to a nonqualified deferred
compensation plan in accordance with the requirements of Section 409A of the
Code)), the Company shall issue one or more certificates in the name of the
Recipient for the number of shares of Common Stock that have vested.

 

(c)                The Recipient agrees that the RSUIs shall be subject to the
forfeiture provisions set forth in Section 3 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.

 

2.                  General Vesting Terms; Lapsing of Restrictions.

 

 

 



(a)                Vesting Schedule. Subject to Recipient’s continuous
employment with or service to the Company from the Grant Date through each
applicable Vesting Date, the RSUs shall vest and no longer be subject to
forfeiture with respect to twenty-five percent (25%) of the RSUs on each of the
first four (4) anniversaries of the Grant Date (each such anniversary a “Vesting
Date”).

 

(b)               Acceleration of Vesting. Except as provided in the case of
certain “Corporate Transactions” specified in Section 2(c) below or otherwise
expressly provided in this Agreement, any acceleration of vesting with respect
to the RSUs shall be limited to such provisions of the Plan.

 

(c)                Accelerated Vesting Upon Corporate Transactions. In the event
of one or more of the following transactions ( each a “Corporate Transaction”):

 

(1) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the State
of the Company’s incorporation,

 

(2) the sale, transfer or other disposition of all or substantially all of the
assets of the Company in liquidation or dissolution of the Company, or

 

(3) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to holders
different from those who held such securities immediately prior to such merger,

 

the unvested RSUs shall vest in full and no longer be subject to forfeiture
immediately prior to the specified effective date for the Corporate Transaction.
No such accelerated vesting, however, shall occur if and to the extent: (i) the
Award is, in connection with the Corporate Transaction, either to be assumed by
the successor corporation or parent thereof or be replaced with a comparable
award of restricted shares of the capital stock of the successor corporation or
parent thereof or (ii) the Award is to be replaced by a comparable cash
incentive program of the successor corporation based on the fair market value of
the shares of Common Stock subject to the RSUs at the time of the Corporate
Transaction. The determination of comparability under clauses (i) or (ii) of the
preceding sentence shall be made by the Plan Administrator and its determination
shall be final, binding and conclusive. Furthermore, in the event of a Change in
Control (as defined in the Plan), the RSUs shall vest and no longer be subject
to forfeiture immediately prior to the specified effective date of such Change
in Control. This Agreement shall not in any way affect the right of the Company
to adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

 



 

 

(d)               Continuous Employment and Service. For purposes of this
Agreement, Recipient shall be deemed to remain in continuous service with the
Company for so long as the Recipient continues to render periodic services to
the Company or any parent or subsidiary corporation, whether as an employee, a
non-employee member of the Company’s Board of Directors or an independent
consultant or advisor. The Recipient shall be deemed to be an “employee” and to
continue in the Company’s employ for so long as Recipient remains in the employ
of the Company or one or more of its parent or subsidiary corporations subject
to the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance. For purposes of this
Agreement, a corporation shall be considered to be a subsidiary corporation of
the Company if it is a member of an unbroken chain of corporations beginning
with the Company, provided each such corporation in the chain (other than the
last corporation) owns, at the time of determination, stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. Similarly, for purposes of this Agreement, a
corporation shall be considered to be a parent corporation of the Company if it
is a member of an unbroken chain ending with the Company, provided each such
corporation in the chain (other than the Company) owns, at the time of
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

3.                  Forfeiture of Unvested RSUs Upon Employment Termination.

 

In the event that the Recipient ceases to be continuously employed by or
continuously in service to the Company for any reason or no reason, with or
without cause, except as otherwise expressly provided in Section 2 above, all of
the RSUs that are unvested as of the time of such employment termination shall
be forfeited immediately and automatically to the Company and no shares of
Common Stock shall be issued with respect thereto, without the payment of any
consideration to the Recipient, effective as of such termination of employment
or separation from service. The Recipient shall have no further rights with
respect to any RSUs that are so forfeited. If the Recipient is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer to employment with such subsidiary.

 

4.                  Restrictions on Transfer.

 

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any RSUs,
or any interest therein (but may transfer Common Stock after its issuance
pursuant to Section 1(b) above). Notwithstanding the foregoing to the extent
permitted by applicable law, the RSUs may be assigned in whole or part during
the Recipient’s lifetime pursuant to a domestic relations order; provided,
however, that such RSUs shall in all cases remain subject to this Agreement
(including, without limitation, the forfeiture provisions set forth in Section 3
and the restrictions on transfer set forth in this Section 4) and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement. The Company shall not be required: (i)
to transfer on its books any of the RSUs (or issue shares of Common Stock with
respect thereto) which have been transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such RSUs to any
transferee to whom such RSUs have been transferred in violation of any of the
provisions of this Agreement.

 

5.                  Rights as a Shareholder.

 

 

 



The Recipient shall have no rights as a shareholder with respect to the RSUs
until such times as shares of Common Stock are issued in settlement thereof;
provided, however, that if any dividends and distributions with respect to the
shares of Common Stock underlying the RSUs are paid in cash or shares, or
consist of a dividend or distribution to holders of Common Stock other than an
ordinary cash dividend, the shares, cash or other property will be credited to a
notional account on behalf of the Recipient subject to the same restrictions on
transferability and forfeitability as the related RSUs.

 

6.                  Tax Matters.

 

(a)                Acknowledgments. The Recipient acknowledges that Recipient is
responsible for obtaining the advice of the Recipient’s own tax advisors with
respect to the acquisition and vesting of the RSUs and that Recipient is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs. The Recipient understands that the Recipient (and not the Company)
shall be responsible for any and all of Recipient’s tax liabilities that may
arise in connection with the acquisition, vesting and/or settlement of the RSUs.

 

(b)               Withholding. Unless the Plan Administrator expressly
authorizes otherwise, the Recipient shall satisfy all tax withholding
obligations arising in connection with the vesting of RSUs by automatically
having withheld or otherwise transferring to the Company, effective as of each
Vesting Date, such number of shares of Common Stock underlying the RSUs that
vest on such Vesting Date as have a fair market value (calculated in accordance
with the Plan) equal to the amount of the applicable tax withholding obligations
in connection with the vesting and settlement of such RSUs. The Recipient
further acknowledges and agrees that the Company has the right to deduct from
payments of any kind otherwise due to the Recipient any other federal, state,
local or other taxes of any kind required by law to be withheld with respect to
the vesting and settlement of the RSUs in the event the withholding of shares of
Common Stock authorized above is insufficient to satisfy all tax withholding
obligations. If requested by the Plan Administrator, the Recipient agrees to
satisfy such tax withholding obligations by making a cash payment to the Company
on the date of vesting of the RSUs, in such amount as the Company determines is
necessary to satisfy its withholding obligations in connection with the vesting
and settlement of such RSUs.

 

7.                  Miscellaneous.

 

(a)                Authority of the Plan Administrator. In making any decisions
or taking any actions with respect to the matters covered by this Agreement, the
Plan Administrator shall have full authority and discretion, and shall be
subject to all of the protections provided for in the Plan. All decisions and
actions by the Plan Administrator with respect to this Agreement shall be made
in the Plan Administrator’s sole discretion and shall be final and binding on
all.

 



 

 

(b)               No Employment or Service Contract. The Recipient acknowledges
and agrees that, notwithstanding the fact that vesting and settlement of the
RSUs is contingent upon Recipient’s continued employment with, or service to,
the Company, this Agreement does not constitute an express or implied promise of
continued employment or service and nothing herein or in the Plan shall confer
upon the Recipient any rights to continue in the employment or service of the
Company (or any parent or subsidiary corporation of the Company employing or
retaining Recipient) for any period of time or interfere with or otherwise
restrict in any way the rights of the Company (or any parent or subsidiary
corporation of the Company employing or retaining Recipient) or Recipient, which
rights are hereby expressly reserved by each, to terminate Recipient’s service
or employment at any time for any reason whatsoever, with or without cause.

 

(c)                Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company in care of the Corporate Secretary at its principal corporate
offices. Any notice required to be given or delivered to Recipient shall be in
writing and addressed to the Recipient at the address indicated below
Recipient’s signature line of the Award Notice or such address as Recipient may
provide for the Company to keep on file as updated from time to time. All
notices shall be deemed to have been given or delivered upon personal delivery
or upon deposit in the U. S. Mail, postage prepaid and properly addressed to the
party to be notified.

 

(d)               Construction; Amendment. The Recipient acknowledges that
Recipient has read this Agreement, has received and read the Plan, and
understands the terms and conditions of this Agreement and the Plan. This
Agreement and the RSUs evidenced hereby are made and granted pursuant to the
Plan and are in all respects limited by and subject to the express terms and
provisions of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having or claiming an interest in the
RSUs. This Agreement may only be amended by a writing executed by the parties
hereto expressly providing for amendment of this Agreement except that the Plan
Administrator may unilaterally make amendments that do not adversely affect
Recipient’s rights hereunder provided timely notice of such amendments is
provided Recipient.

 

(e)                Successors and Assigns. Except to the extent otherwise
expressly provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Recipient and the successors and assigns of the
Company.

 

(f)                Liability of the Company. If the RSUs exceed, as of the Grant
Date, the number of shares of Common Stock which may without shareholder
approval be issued under the Plan, then this Award shall be void with respect to
such excess shares unless shareholder approval of an amendment sufficiently
increasing the number of shares of Common Stock issuable under the Plan is
obtained in accordance with the provisions of this Plan and all applicable laws.
The inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of any Common Stock pursuant to this Agreement shall relieve the Company of any
liability with respect to the non-issuance or sale of the Common Stock as to
which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.

 

(g)               Compliance with Laws and Regulations. The award of RSUs
hereunder and the settlement thereof is subject to compliance by the Company and
Recipient with all applicable requirements of law relating thereto and all
applicable regulations of any stock exchange or over-the-counter market on which
such shares may be listed or traded at the time of such exercise and issuance.
In connection with the settlement of RSUs, Recipient shall execute and deliver
to the Company such representations in writing as may be requested by the
Company in order for it to comply with the applicable requirements of federal
and state securities laws.

 



 

 

(h)               Capitalized Terms/Conflict. Capitalized terms not specifically
defined herein have the meaning specified in the Plan. In the event of a
conflict between the terms and conditions of this Agreement and the Plan, the
Plan controls.

 

(i)                 Electronic Delivery. Recipient hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to Recipient pursuant to applicable securities laws) regarding the
Company and its subsidiaries and affiliates, the Plan, and the RSUs via Company
web site or other electronic delivery.

 

(j)                 Headings. The headings preceding the text of the sections
hereof are inserted solely for convenience of reference, and shall not
constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

(k)               Governing Law. The interpretation, performance, and
enforcement of this Agreement shall be governed by the internal laws of the
State of Delaware without resort to that state’s conflict-of-laws rules.

 

